—Order, Supreme Court, New York County (Sherry Klein Heitler, J.), entered on or about August 14, 1996, which denied defendant’s motion for, inter alia, an additional forensic examination by a court-appointed expert, unanimously affirmed, without costs. Order, same court (Phyllis GangelJacob, J.), entered November 21, 1995, as supplemented by an order, same court and Justice, entered on or about December 1, 1995, which, in an action for divorce, disposed of the parties’ respective applications for pendente lite relief, unanimously affirmed, without costs.
Defendant fails to demonstrate that plaintiff owns substantial property in France or is receiving any income therefrom, the record indicating only that plaintiff has a future expectancy in her parents’ estate. The motion court therefore properly refused to accept defendant’s unsubstantiated claims as to plaintiff’s concealed French assets, vigorously denied by plaintiff, for pendente lite purposes, while appropriately noting defendant’s opportunity to prove his allegations at trial. Defendant’s request for a new custody evaluation and related relief was properly denied as insufficiently supported by a *208showing of need. To permit such upon the present record, along with the related disclosure defendant seeks, would be to countenance an unnecessary procedure and a possibly embarrassing fishing expedition into plaintiff’s medical history and daily activities merely because defendant, unhappy with the conclusion of the first court-appointed expert, hopes to discover something that might be useful in proving plaintiff’s unfitness as a parent. Concur—Murphy, P. J., Wallach, Nardelli and Williams, JJ.